      Case 3:20-cv-00123-DPM-PSH Document 25 Filed 09/09/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


EDDIE GIBBS                                                                PLAINTIFF


v.                           No: 3:20-cv-00123 DPM-PSH


GLENN, et al.                                                           DEFENDANTS

                                        ORDER

      Plaintiff Eddie Gibbs has filed a letter requesting certain video footage be

subpoenaed as evidence (Doc. No. 24). Gibbs also requests to be transferred to

another facility. Gibbs’ requests are denied. The video requested concerns alleged

retaliation occurring in August 2020. This lawsuit, filed on April 23, 2020, concerns

an incident that occurred on February 23, 2020. See Doc. No. 4. Because Gibbs’

claims asserting retaliatory action are separate and distinct from his claims in this

lawsuit, he must bring those claims in a separate lawsuit,1 after he exhausts his

administrative remedies. Gibbs request for a transfer is also denied. The Court does




      1
         Under Fed. R. Civ. P. 18, a plaintiff may bring multiple claims, related or not,
against a single defendant. To proceed against multiple defendants, a plaintiff must
satisfy Fed. R. Civ. P. 20, which allows claims against multiple defendants when the
claims against them arise out of the same series of occurrences, and present questions of
fact common to all defendants.
      Case 3:20-cv-00123-DPM-PSH Document 25 Filed 09/09/20 Page 2 of 2




not interject itself into prison administration, and can only consider whether

injunctive relief is appropriate2 if it is brought in a properly filed case.

       IT IS SO ORDERED this 9th day of September, 2020.


                                            UNITED STATES MAGISTRATE JUDGE




       2
         The granting of injunctive relief is an extraordinary remedy, particularly in a
prison context. See Goff v. Harper, 60 F.3d 518 (8th Cir. 1995). In considering whether
to grant such relief, the Court must consider the following factors: (1) the threat of
irreparable harm to the movant; (2) the state of the balance between this harm and the
injury that granting the injunction will inflict on other parties litigant; (3) the probability
that movant will succeed on the merits; and (4) the public interest. See Dataphase
Systems, Inc. v. CL Systems, Inc., 640 F.2d 109 (8th Cir. 1981). “The burden of proving
that a preliminary injunction should be issued rests entirely with the movant.” Goff, 60
F.3d at 519-521 (citing Modern Computer Systems v. Modern Banking Systems, 871 F.2d
734, 737 (8th Cir. 1989) (en banc)).
